Citation Nr: 1036499	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for major depression, to 
include as secondary to service-connected migraine headaches.

2.  Entitlement to a disability rating in excess of 30 percent 
for migraine headaches.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In July 2003, the 
RO found that no new and material evidence had been presented to 
reopen the Veteran's claims for entitlement to service connection 
for back pain and major depressive disorder.  In August 2006, the 
RO continued a 30 percent disability rating for the Veteran's 
service-connected migraine headaches.  
 
In March 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of this 
transcript is associated with the record.  At her hearing, the 
Veteran clarified that her claim for service connection for 
depression was secondary to her service-connected migraines.

In April 2009, the Board found that no new and material evidence 
had been presented to reopen the Veteran's claim for entitlement 
to service connection for back pain, reopened and remanded the 
Veteran's claim for entitlement to service connection for major 
depression for additional development, and denied an increased 
disability rating for the Veteran's service-connected migraines.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 2010 
Order, the Court granted an April 2010 Joint Motion for Remand 
(Joint Remand) which vacated the Board's decision to deny an 
increased disability rating for her service-connected migraines 
and remanded that issue for further development consistent with 
its instructions.  The Court noted that the Veteran did not 
contest the Board decision insofar as it determined that no new 
and material evidence was received to reopen her claim for 
entitlement to service connection for back pain.

The Board notes that, with regard to the reopened claim for 
service connection for depression, as secondary to the Veteran's 
service-connected migraines, the required development had not 
been completed and, as such, the Board is again including the 
issue as part of the current remand.

The appeal is REMANDED to the agency or original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

As an initial matter, the issue of entitlement to service 
connection for depression, as secondary to her service-connected 
migraines, was remanded in the Board's April 2009 action and the 
AOJ has not completed the required development.  In the April 
2009 remand, the Board noted that the Veteran had not received 
information about what she would need to establish service 
connection on a secondary basis, to include as due to 
aggravation.  When aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 (2009).  The Board also noted that 
it appeared that the Veteran was receiving ongoing treatment for 
her depression and that the AOJ should obtain these records.  
Finally, the Board found that evidence submitted since her April 
2002 examination, in which the examiner noted her depression was 
due to her non-service-connected back disability, indicates that 
the Veteran's depression may be linked to the chronic pain 
associated with her service-connected migraine headaches.  As 
such, in order to appropriately fulfill the duty to assist, the 
Veteran should be afforded a VA examination to determine if her 
depression is proximately caused by or aggravated by her service-
connected migraines.  Allen, supra.

With regard to the Veteran's claim for an increased disability 
rating for her service-connected migraines, in its Joint Remand, 
the Court found that the Board did not provide an adequate 
statement of reasons or bases for its conclusion that the Veteran 
was not entitled to an increased rating for her service-connected 
migraines.  The Court noted that the Board did not include a 
thorough discussion of whether the Veteran's migraines were 
"productive of severe economic inadaptability" as is 
contemplated in the regulation.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8100 (2009).  The Court pointed out that the Veteran had 
testified that she could not work, at least in part, due to her 
service-connected migraines and that she was unable to function 
properly on most days.  

The record reflects that the Veteran was receiving ongoing 
treatment for her migraine headaches.  On remand, any current 
medical records showing such treatment should be obtained.  In 
addition, the most recent examination provided to the Veteran to 
assess the nature and severity of her service-connected migraines 
was conducted in April 2006.  In order to appropriately fulfill 
the duty to assist, the Board finds that a new examination should 
be provided to the Veteran, to assess the current severity of her 
service-connected migraines, to include whether they result in 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In the Joint Remand, the Court also indicated that the Board 
should have considered whether an informal claim for a TDIU 
rating was raised by the record.  The Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate 'claim' for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this regard, VA's Office of General Counsel 
has stated that when the issue of entitlement to a TDIU for a 
particular service-connected disability or disabilities is raised 
in connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction to 
consider the TDIU issue.  If the Board determines that further 
action by the RO is necessary with respect to TDIU, the Board 
should remand rather than refer the TDIU issue for further 
development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 
1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

In the present case, the Veteran has indicated that she can no 
longer work as a result of her migraine headaches and her back 
disorders.  The Board finds that this claim reasonably raises the 
issue of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  As the Board has determined that a claim 
for TDIU has been raised by the record, it now has jurisdiction 
over the issue and finds that the following development is 
necessary.

As an initial matter, on remand, the AOJ should send a notice 
letter to the Veteran for her TDIU claim.  This letter should 
notify the Veteran and her representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  

In addition, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Thereafter, the AOJ should adjudicate the Veteran's claim for a 
TDIU, based upon the disability ratings assigned after 
consideration of her service connection and increased rating 
claims.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) 
or (b), depending on whether the Veteran meets the minimum 
threshold disability rating(s) described in 4.16(a).  

Under 4.16(a), disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), they are nevertheless to be 
considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 
C.F.R. § 4.16(b), rating boards should refer to the Director, 
Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The Veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed. 38 C.F.R. § 4.16(b).

If, after adjudicating the Veteran's service connection and 
increased rating claims, she does not meet the criteria for an 
TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the 
increased rating claim for migraine headaches and the claim for 
TDIU for an extra-schedular consideration under 38 C.F.R. §§ 
3.321 and 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2009), that informs her of (1) the 
evidence required to establish a secondary 
service connection claim, to include on the 
basis of aggravation in accordance with the 
holding in Allen, supra, and (2) the 
information and evidence required to 
substantiate a TDIU claim.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should send the Veteran a VA Form 
21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, for 
her to complete, with instructions to return 
the form to the AOJ.  See M21-1MR, 
IV.ii.2.F.25.i.

3.  The AOJ should ask the Veteran to 
identify all health care providers that have 
treated her for depression and for migraine 
headaches.  The AOJ should attempt to obtain 
records from each health care provider she 
identifies that might have available records.  
If records are unavailable, please have the 
provider so indicate.  

4.  The AOJ should make arrangements for the 
Veteran to be afforded psychiatric and 
neurological examinations, by appropriate 
specialists, to determine whether the 
Veteran's depression is proximately caused by 
or is aggravated by her service-connected 
migraine headaches and to ascertain the 
current nature and severity of her service-
connected migraines.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims file, 
this remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The psychiatric examiner should offer an 
opinion as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's depression is 
proximately due to her service-connected 
migraine headaches, and (2) whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's depression 
has been aggravated by her service-connected 
migraine headaches beyond the natural 
progression of the disease.

If the etiology of the depression is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The neurological examiner is to assess the 
nature and severity of the Veteran's migraine 
headaches in accordance with the latest AMIE 
worksheet for rating migraines.  The examiner 
should provide an opinion as to whether she 
has completely prostrating attacks, and the 
duration and frequency of these attacks.  In 
addition, the examiner should comment on what 
effect her migraine headaches have on her 
ability to obtain and maintain gainful 
employment. 

The examiner(s) should clearly outline the 
rationale and discuss the medical principles 
involved for any opinions expressed.  If the 
requested medical opinions cannot be given, 
the examiner(s) should state the reason why.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's service 
connection claim for depression, to include 
consideration of the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) regarding 
secondary service connection and the claim 
for an increased rating for migraine 
headaches.

6.  Submit the claims for TDIU and an 
increased rating for migraine headaches to 
the Under Secretary for Benefits or Director 
of Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  
An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the fact 
that the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason of 
his or her service-connected disabilities.  
See VAOPGCPREC 6-96.  The extra-schedular 
evaluation must address both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 4.16(b), all of the Veteran's 
service-connected disabilities, as well as 
her employment history, educational and 
vocational attainment and all other factors 
having a bearing on her employability (or 
lack thereof) should be considered.

7.  If any determination remains unfavorable 
to the Veteran, she and her representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations including the 
provisions of 38 C.F.R. 
§ 3.310 (2009).  The Veteran should be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until she receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
her claims.  38 C.F.R. § 3.655 (2009).  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


